PAUL E. DANIELSON, Justice, dissenting. The majority’s decision in the instant case clearly leaves the circuit courts of this state in the proverbial position of being up a creek without a paddle when rendering future decisions in visitation matters involving a stepparent. While acknowledging our “even greater” deference to the circuit courts in cases involving child custody or visitation, the majority completely ignores and disregards the circuit court’s findings of credibility made after examining and hearing from the witnesses in the instant case. Instead, the majority substitutes its own opinion in holding that Spi-vey did not stand in loco parentis to S.B., a decision with which I strongly disagree, and their decision fundamentally alters the state of our law in this area. Accordingly, I dissent. As an initial matter, I note the majority’s blatant disregard for our standard of review in cases such as this. It is well settled that a circuit court’s finding of in loco parentis, in the context of visitation matters, is to be reviewed under a clearly erroneous standard. See Bethany v. Jones, 2011 Ark. 67, at 11, 378 S.W.3d 731, 737 (“Thus, we must now determine whether the circuit court’s finding that Jones stood in loco parentis was clearly erroneous, as we review domestic-relations cases de novo on the record.”); Robinson v. Ford-Robinson, 362 Ark. 232, 240, 208 S.W.3d 140, 144 (2005) (“[W]e hold that the circuit court’s finding that Karen stood in loco parentis to Austin was not clearly erroneous.”). In both Bethany and Robinson, we decided the precise issue presented in the instant case; the majority’s refusal to acknowledge and follow our controlling precedent demonstrates the majority’s misunderstanding of, and fundamental disregard for, the applicable standard of review. Turning to the merits, I find interesting the majority’s conclusion that the facts in the instant case “fall well short of establishing that [Spivey] embraced the rights, duties, and responsibilities of a parent,” simply because the facts of this case could well describe the relationship between any natural parent and child. It thus begs the question: what more could Spivey have done to so establish? More precisely, what would the majority require of a stepparent trying to establish an in loco paren-tis relationship? The assumption of the parental relationship of in loco parentis is largely a question of intention, which may be shown by the acts and declarations of the person alleged to stand in that relation. See 59 Am.Jur.2d Parent & Child § 9 (2011). In loco parentis, as we have defined the term, means “in place of a parent; instead of a parent; charged factitiously with a parent’s rights, duties, and responsibilities.” Robinson, 362 Ark. at 239, 208 S.W.3d at 144 (quoting Standridge v. Standridge, 304 Ark. 364, 372, 803 S.W.2d 496, 500 (1991) (citing Black’s Law Dictionary (5th ed. 1979))). The performance of parental duties, as determined by one court in relation to the doctrine of in loco parentis, generally includes consideration of the following factors: (1) providing support and maintenance for the child; (2) providing day-to-day care for the child; (3) displaying a true interest in the well-being and general welfare of the child; and (4) educating, instructing, and caring for the child. See Smith v. Smith, 922 So.2d 94 (Ala.2005). Certainly, these factors are not exhaustive; however, the record in the instant case clearly demonstrates that Spi-vey’s relationship with S.B. fulfilled each and every factor. Here, the overwhelming testimony before the circuit court made more than clear that Spivey and S.B. enjoyed a parent-child relationship that went well beyond a typical stepfather-stepchild relationship. Indeed, Spivey was much more to S.B. than a mere stepparent, and he demonstrated such through the evidence he presented to the circuit court. Simply because the majority does not like the end result in this case in no way warrants a reversal of the circuit court’s decision that was made after thorough and careful consideration. A review of the record in this case using the requisite standard of review makes plain that the circuit court did not clearly err in finding that Spivey stood in loco parentis to S.B., and therefore I would affirm the circuit court’s order. CORBIN and BROWN, JJ., join.